                           TENTATIVE RULING



             ISSUED BY JUDGE LOUISE DECARL ADLER




Debtor:      NICOLE MARIE BUIE


Number:      15-04461-LA13



Hearing:     02:00 PM Thursday, December 20, 2018



Motion:     MOTION FOR RELIEF FROM STAY, RS # AT-1 .00 FILED BY
KRISTIN A. ZILBERSTEIN ON BEHALF OF US BANK TRUST N.A, AS TRUSTEE OF
BUNGALOW SERIES F TRUST




If parties manage to agree on an APO in advance of this hearing, please notify
the courtroom deputy and appearances will be excused.

In that event, debtor's counsel will be awarded the guideline fee for his/her
services in this matter.
